Filed 11/26/13 P. v. Sin CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C073343

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12459)

         v.

JOSEPH SIN,

                   Defendant and Appellant.




         Appointed counsel for defendant Joseph Sin has asked this court to review the
record to determine whether there exist any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         On August 10, 2012, Linda W. telephoned 911 and requested medical attention for
her neighbor, H.R., in Olivehurst. A responding Yuba County Sheriff’s deputy contacted
defendant in the front yard of H.R.’s residence. He directed the deputy into the
residence. The deputy saw H.R. standing in the bathroom, breathing heavily and crying.

                                                             1
She had a shirt wrapped around her left forearm and blood on the front of her clothing.
H.R. reported that her boyfriend, named “Louis Gonzalez,” had hit her with a glass plate
during an argument. The deputy observed pieces of a gold dish with blood on them lying
on the living room floor.
        A neighbor told a deputy that H.R.’s boyfriend was defendant, not “Gonzalez.”
Defendant identified himself to a deputy and said, “I didn’t hurt her, it was an accident.”
He told deputies that he and H.R. lived together in the apartment. On the day of the
incident, they argued and began yelling at each other. During the argument, H.R. cut
herself on the dish defendant was holding. Defendant wrapped the arm and went to the
neighbor’s house to summon medical treatment. He denied throwing the dish at her.
        In August 2012, defendant pleaded no contest to infliction of corporal injury upon
a cohabitant (Pen. Code,1 § 273.5, subd. (a)) and admitted he had served a prior prison
term (§ 667.5, subd. (b)). The trial court continued sentencing to allow defendant to
participate in a residential drug treatment program. Two weeks later, defendant faced
new charges of vehicle theft and escape from custody. Defendant’s own recognizance
release in the current case was revoked and the court noted the case was “pending setting
for sentencing.” In February 2013, the vehicle theft and escape charges were dismissed.
Defendant’s Marsden2 motion was denied.
        In March 2013, the trial court sentenced defendant to prison for the upper term of
four years plus one year for the prior prison term. It awarded him 195 days of custody
credit and 194 days of conduct credit, and ordered him to pay a $1,200 restitution fine
(§ 1202.4) plus a $120 collection fee, a $1,200 restitution fine suspended unless parole is




1   Further undesignated statutory references are to the Penal Code.
2   People v. Marsden (1970) 2 Cal. 3d 118.

                                              2
revoked (§ 1202.45), a $40 court security fee (§ 1465.8, subd. (a)(1)), and a $30
conviction assessment fee (Gov. Code, § 70373).
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                        DUARTE                 , J.



We concur:



      HULL                  , Acting P. J.



      MAURO                 , J.




                                              3